NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10255

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00240-KJM-1

 v.
                                                MEMORANDUM*
MARK CORUM,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Mark Corum appeals from the district court’s judgment and challenges the

360-month sentence imposed following his guilty-plea conviction for distribution

of child pornography, in violation of 18 U.S.C. § 2252(a)(2), and four counts of

production of child pornography in violation of 18 U.S.C. § 2251(a). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Corum contends that the district court procedurally erred by applying a two-

level enhancement for his role as an organizer, leader, manager, or supervisor of

the production offenses. See U.S.S.G. § 3B1.1(c). We need not resolve this issue

because, even if the district court erred, the error was harmless. See United States

v. Munoz-Camarena, 631 F.3d 1028, 1030 (9th Cir. 2011) (alleged Guidelines

calculation errors are reviewed for harmlessness). The record reflects that, even

without the challenged enhancement, the Guidelines range was life, adjusted to

1,680 months under U.S.S.G. § 5G1.2. See United States v. McCarns, 900 F.3d

1141, 1146 (9th Cir. 2018) (declining to reach challenge to three-level

enhancement because it did not affect the Guidelines range). Moreover, the

enhancement appears to have had no effect on the district court’s decision to

impose a sentence 110 years below the Guidelines range.

      AFFIRMED.




                                          2                                     19-10255